291 U.S. 684
54 S. Ct. 562
78 L. Ed. 1071
George R. BENSON, petitioner,v.R. C. SULLIVAN, Receiver of the INLAND-IRVING  NATIONAL BANK OF CHICAGO.*
No. 797.
Supreme Court of the United States
March 19, 1934

Mr. Lloyd C. Whitman and Benjamin S. Mesirow, both of Chicago, Ill., for petitioner.
Messrs. Otis F. Glenn, Arthur L. Schwartz, Raymond G. Real, and J. Roy Browning, all of Chicago, Ill., for respondent.


1
For opinion below, see 67 F.(2d) 708.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Seventh Circuit denied.



*
 Rehearing denied 292 U.S. 605, 54 S. Ct. 713, 78 L. Ed. —-.